J. SKELLY WRIGHT, Circuit Judge
(concurring):
Whatever system of rate making is used in determining a proper bus fare, two basic questions must be answered: (1) How much money have the owners of D. C. Transit invested in the company, and (2) what has been and what is the return on that investment. Until the Commission answers these two questions in words of one syllable so the public, and the court, can understand, the suspicion of unconscionable profits at public expense will persist. The present bus fare is very close to the highest charged in the country. Until the public knows how much the owners of D. C. Transit are making, and have made, on their invest*781ment, the bus riders ought not to be required to pay more.
The Government states in its brief:
“ * * * From 1957 through the first eight months of 1962 (for which year the figures were annualized), the Company averaged a 60 percent return on average book equity per year, a figure far in excess of the 23 percent which the PUC found ‘to be more than sufficient to compensate investors for the use of their funds.’ The return for the individual years are (P. 11):
“1957 84.3
1958 58.8
1959 141.1
1960 28.3
1961 29.1
1962 (8 months annualized) 16.5
“Of interest for comparative purposes is the return on book equity made by D. C. Transit’s predecessor, Capital Transit Co. (P. 11):
“1952 4.4%
1953 4.3%
1954 3.0%’
In view of this statement by the Government, the Commission in its opinion on remand should set out, year by year, beginning with 1956, the amount of capital actually invested by the owners1 of D. C. Transit, followed by the earnings, year by year, on that investment. Thus the court, and the public, will know whether the owners of D. C. Transit have been, and will be, fairly compensated for their investment.
I am not suggesting that the line of inquiries indicated by the court is not necessary in determining a proper bus fare. Of course, it is. I am saying that the primary inquiry is: How much are the owners of D. C. Transit really making on the money actually invested in the company. The public is entitled to the answer to this question — in plain English.
WILBUR K. MILLER, Senior Circuit Judge, dissents.

. Of course, if any capital has been returned to the owners, in any way, the year and amount thereof also should be disclosed.